Citation Nr: 0704231	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-32 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation of left shoulder 
dislocation with traumatic arthritis (minor) currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1962 to 
March 1964.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2005 rating decision by 
the Nashville, Tennessee Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran's representative 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran's representative have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2006).  

A review of the record includes a Motion to Withdraw Appeal 
filed January 31, 2007.  A January 25, 2007 signed statement 
by the veteran indicating his desired to withdraw the appeal 
was also attached to the Motion to Withdraw.  The Board finds 
that the legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2006).  Consequently, further 
action by the Board on this claim is not appropriate.  38 
U.S.C.A. § 7105(d) (West 2002).  The veteran has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.  


ORDER

The appeal is dismissed without prejudice.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


